DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1. Examiner acknowledges receipt of Applicant’s Amendments, remarks, arguments received on 03/07/2022. Applicant's arguments have been fully considered but they are not persuasive. 
Applicant Argument I
Applicant argued on Page 7 Paragraph 3 of the remark, “In particular, the scrambling technique disclosed in Rekaya Ben-Othman concerns mode scrambling in multi-mode fibers, which is quite different from core scrambling in multi-core fibers, as claimed. Rekaya Ben-Othman thus fails to disclose the features of the claimed invention, according to which core scrambling is applied to the cores of a multi-core optical fiber for the purpose of permuting the different cores.”
The office Response
The office respectfully disagrees because Rekaya Ben-othman discusses the invention can be applied either in single core or multi-core fibers.  Yes, it is true multicore fibers and multimode fibers are different. However as stated in Paragraph 220 of Rekaya Ben-othman, although the various embodiments have been described in a single core fibers, the invention can be applied in multi-core fibers. This shows that the core scrambling applied by scramblers(1 of fig. 1) is applied to the cores of a multi-core optical fiber(130 of fig. 1) for the purpose of permuting the different cores(See Paragraph 173-175,220, fig. 1,7). Therefore the argument is not persuasive.
Applicant Argument II
Applicant argued on Page 7 Paragraph 3 of the remark, “…Rekaya Ben-Othman also fails to teach or suggest "a scrambling configuration device [that] is used to determine a scrambling function depending on one or more of the core parameters associated with two or more cores" or "at least one scrambling device arranged in said optical fiber transmission channel [that] is used for scrambling two or more cores of the fiber, each scrambling device being configured to determine permuted cores by applying a scrambling function to said two or more cores and to redistribute the optical signals according to the permuted cores," as claimed. It is thus submitted that the features of independent claim 1 are not disclosed by Rekaya Ben-Othman.” 
The office Response
The office respectfully disagrees because the claims are Rekaya Ben-othman in view of secondary reference Takahashi. Rekaya Ben-othman does not teach a scrambling configuration device. Takahashi discusses in Paragraphs 140,153, 156, fig. 15 i.e. scrambling configuration device(680) for determining the scrambling function of the scrambler(611). Rekaya Ben-Othman discusses the optical fibers can be a single-core or multi-core fibers(See Paragraph 220). Rekaya Ben-Othman further discusses an optical transmission system(100)  comprising an optical transmitter(11) configured to transmit data over an optical fiber transmission channel(13)  made of a multi-core fiber(Paragraph 220)(Paragraph 71,72, 220,fig. 1), optical signals carrying said data propagate along the multi- core fiber(130 as discussed in Paragraph 220 the optical fibers can be single core or multi-core fibers) according to two or more cores(Paragraph 220 teaches the fiber can be a multi-core fiber), each core being associated with one or more core parameters fiber (Paragraph 27,220,fig. 1), a scrambler(1 of fig. 1) for performing a scrambling function depending on one or more of the core parameters associated with said two or more cores(705) (Paragraph 170-175,fig. 7), at least one scrambling device which is scrambler(1 of fig. 1)  arranged in said optical fiber transmission channel(13 of fig. 1) for scrambling said two or more cores(See Paragraph 61,72,85, fig. 1), each of said at least one scrambling device(1 of fig. 1)  being configured to determine permuted cores(705 of fig. 7) by applying said scrambling function to said two or more cores(705 of fig. 7) and to redistribute said optical signals according to said permuted cores(707 of fig. 7) (Paragraph 173-175).  Therefore the argued feature is taught Rekaya Ben-Othman in view of Takahashi. Hence the argued feature is not persuasive. 
Applicant Argument III
Applicant argued on Page 8 Paragraph 2 of the remark, “…However, Takahashi fails to teach or suggest scrambling of cores and only relates to mode scrambling. Further, Takahashi is silent about the use of a scrambling function which depends on one or more of the core parameters associated with two or more cores. Takahashi also fails to teach or suggest the use of at least one scrambling device arranged in said optical fiber transmission channel for scrambling two or more cores of the fiber, each scrambling device being configured to determine permuted cores by applying a scrambling function to said two or more cores and to redistribute the optical signals according to the permuted cores. Accordingly, the skilled person would have not arrived at the claimed invention a from Rekaya Ben-Othman or Takahashi, considered separately or in combination.”
The office Response
The office respectfully disagrees because Rekaya Ben-othman discusses the invention can be applied either in single core or multi-core fibers.  As stated in Paragraph 220 of Rekaya Ben-othman, although the various embodiments have been described in a single core fibers, the invention can be applied in multi-core fibers. This shows that the core scrambling applied by scramblers(1 of fig. 1) is applied to the cores of a multi-core optical fiber(130 of fig. 1) for the purpose of permuting the different cores(See Paragraph 173-175,220, fig. 1,7). Therefore the argument is not persuasive.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rekaya Ben-Othman et al.(US 2018/0019817) in view of Takahashi et al.(US 2017/0207850).
Considering Claim 1  Rekaya Ben-Othman discloses an optical transmission system  comprising an optical transmitter configured to transmit data over an optical fiber transmission channel  made of a multi-core fiber(See Paragraph 71,72, 220,fig. 1 i.e. an optical transmission system(100)  comprising an optical transmitter(11) configured to transmit data over an optical fiber transmission channel(13)  made of a multi-core fiber(Par. 220)), optical signals carrying said data propagate along the multi- core fiber according to two or more cores, each core being associated with one or more core parameters fiber(See Paragraph 27,220,fig. 1 i.e. optical signals carrying said data propagate along the multi- core fiber(131) according to two or more cores(Paragraph 220 teaches the fiber can be a multi-core fiber), each core being associated with one or more core parameters fiber), wherein the optical transmission system  comprises: a scrambling function depending on one or more of the core parameters associated with said two or more cores(See Paragraph 170-175,fig. 7 i.e. a scrambling function depending on one or more of the core parameters associated with said two or more cores(705)), and at least one scrambling device  arranged in said optical fiber transmission channel for scrambling said two or more cores(See Paragraph 61,72,85, fig. 1 i.e. at least one scrambling device which is scrambler(1)  arranged in said optical fiber transmission channel(13) for scrambling said two or more cores), each of said at least one scrambling device  being configured to determine permuted cores by applying said scrambling function to said two or more cores and to redistribute said optical signals according to said permuted cores(See Paragraph 173-175,fig. 1,7 i.e. each of said at least one scrambling device(1 of fig. 1)  being configured to determine permuted cores(705 of fig. 7) by applying said scrambling function to said two or more cores(705 of fig. 7) and to redistribute said optical signals according to said permuted cores(707 of fig. 7)).  
Rekaya Ben-Othman does not explicitly disclose scrambling configuration device for determining the scrambling function.
Takahashi teaches scrambling configuration device for determining the scrambling function. (See 140,153, 156, fig. 15 i.e. scrambling configuration device(680) for determining the scrambling function of the scrambler(611)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Rekaya Ben-Othman, and have a scrambling configuration device for determining the scrambling function, as taught by Takahashi, thus improving transmission signal quality by optimizing coupling efficiency  by feedback controlling the operation of the scrambler using a control unit, as discussed by Takahashi (Paragraph 21,138).
Considering Claim 2  Rekaya Ben-Othman and Takahashi disclose the optical transmission system  of claim 1, wherein a core parameter associated with each core is chosen in a group comprising a core type and a core loss value(See Rekaya Ben-Othman: Paragraph 13,220 i.e. a core parameter associated with each core is chosen in a group comprising a core type(single mode or multi-mode) and a core loss value(mode dependent loss(MDL))).  
Considering Claim 11  Rekaya Ben-Othman and Takahashi disclose the optical transmission system  of claim 1, wherein said at least one scrambling device  is configured to apply said scrambling function in the electrical field or in the optical field, a scrambling device  configured to apply said scrambling function in the optical field being chosen in a group comprising optical converters, optical multiplexers, optical multiplexing devices, and photonic lanterns(See Rekaya Ben-Othman: Paragraph 28,86,167, fig. 1, 6 i.e. wherein said at least one scrambling device(1)  is configured to apply said scrambling function in the electrical field or in the optical field, a scrambling device(1)  configured to apply said scrambling function in the optical field being chosen in a group comprising optical converters which is a permutation unit(1322 of fig. 6)).  
Considering Claim 12  Rekaya Ben-Othman and Takahashi disclose the optical transmission system  of claim 1, wherein at least one of said two or more cores is a multi-mode core comprising two or more spatial propagation modes(See Rekaya Ben-Othman: Paragraph 80,86, fig. 2 i.e. wherein at least one of said two or more cores(2) is a multi-mode core comprising two or more spatial propagation modes).  
Considering Claim 13  Rekaya Ben-Othman and Takahashi disclose the optical transmission system  of claim 1, wherein the optical transmitter comprises: an error correcting code encoder  configured to encode said data into a codeword vector by applying at least one error correcting code(See Rekaya Ben-Othman: Paragraph 87,88, fig. 3 i.e. the optical transmitter(11) comprises an error correcting code encoder which is FEC encoder(22)  configured to encode said data into a codeword vector by applying at least one error correcting code); a modulator  configured to determine a set of modulated symbols by applying a modulation scheme to said codeword vectors(See Rekaya Ben-Othman: Paragraph 90, fig. 3 i.e. a modulator(24) configured to determine a set of modulated symbols by applying a modulation scheme to said codeword vectors), and 6PATENTAtty. Docket No. 95781.45620 Customer No. 30734a Space-Time encoder  configured to determine a codeword matrix by applying a Space-Time code to said set of modulated symbols(See Rekaya Ben-Othman: Paragraph 92, fig. 3 i.e. a Space-Time encoder(25)  configured to determine a codeword matrix by applying a Space-Time code to said set of modulated symbols).  
	Claim 14 is rejected for the same reason as in claim 1.
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637